Citation Nr: 1207108	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  11-15 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

In November 2005, May 2007, and January 2011, the National Personnel Records Center certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

However, the United States Court of Appeals for Veterans Claims (Court) has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  Additionally, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  See VAOPGCPREC 5-2004 (June 23, 2004). 

For reasons that will be explained in more detail below, the Board finds that there is no legal entitlement to the benefits claimed.  Therefore, the Board finds that there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Accordingly, the Board finds that no further discussion of the VCAA is required because any deficiencies of notice or assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

The Claim

Under the recently enacted American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund.  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009) (Act).  Payments for eligible persons will be in the amount of $9,000.00 for non-United States citizens and $15,000.00 for United States citizens. 

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the Act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of that Act. 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

The appellant contends that he served as a guerrilla in the Philippines during World War II.  In support of his claim, the appellant filed with the RO a July 1977 Affidavit for Philippines Army Personnel; December 1994 and July 1995 Certifications from the Office of the Adjutant General of the Armed Forces of the Philippines; an April 1983 statement from the Ministry of National Defense, Republic of the Philippines; a September 2005 Joint Affidavit; and an Enlistment Record from the Adjutant General of the Armed Forces of the Philippines received by the RO in August 2009.

In this regard, the July 1977 Affidavit for Philippines Army Personnel reported that the appellant was carried as a Private with M Company, 2nd En 121st Infantry, USAFIP.  It also reported that in June 1942 he enlisted in the guerrillas, from June 1942 to June 1945 he served with D Company, 180th Battalion, LGAF, and from June 1945 to November 1945 he served with M Company, 2nd En 121st Infantry, USAFIP.  

On the other hand, the July 1995 Certifications from the Office of the Adjutant General of the Armed Forces of the Philippines reported that the appellant was carried as a Private with the 178 957 Infantry, 180 Squadron, and he was discharged in November 1945. 

However, in the December 1994 Certifications from the Office of the Adjutant General of the Armed Forces of the Philippines and in the Enlistment Record from the Adjutant General of the Armed Forces of the Philippines received by the RO in August 2009, it was reported that the claimant served as a Private with H Company, 2nd Battalion, 121st Infantry.  The September 2005 Joint Affidavit also reported that the claimant was carried as a Private with H Company, 2nd Battalion, 121st Infantry.  

The RO submitted the appellant's pertinent information, including his various names, army serial number, date of entry onto service, date of discharge, last rank, date of birth, place of birth, name of his mother, name of his father, and/or the name of spouse to the National Personnel Records Center (NPRC), who certified in November 2005, May 2007, and January 2011 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

The appellant did not submit a Department of Defense Form DD-214, Armed Forces of the United States Report of Transfer of Discharge (DD-214), or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  Moreover, the Board finds that above documentation provided by the appellant fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, even if it was consistent as to the nature of his service, as it is not official documents of the appropriate United States service department, but rather documents from the Philippine government and from lay persons.  As such, these documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund. 

Because the appellant had no qualifying service, the basic eligibility criteria for establishing entitlement to the one-time payment from the Filipino Veterans Equity 

Compensation Fund are not met, and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  


ORDER

Basic eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


